PENDLETON, J.
The action is for work, labor, and services and an account stated. The answer was a general denial, an offer to pay $100, and a payment of $100 after action brought. Defendant was called as a witness, and admitted an agreement to pay $100. This was not only evidence entitling plaintiff to judgment for that amount, at least, but also, perhaps, some evidence of authority conferred by him to give the original order. The judgment for defendant should be reversed, and a new trial ordered; costs to appellant to abide the event.
GUY, J., concurs. SHEARN, J., dissents.